UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 1, 2014 C2E Energy,Inc. (Exact name of registrant as specified in its charter) Florida 0-17999 04-2726691 (State or other  jurisdiction of  incorporation) (Commission File  Number) (IRS Employer  Identification No.) 65-1139235 (I.R.S. Employer Identification No.) 333-106299 (Commission File Number) Design Quarter, Nicol Grove office Park Leslie Road, Fourways 2044 South Africa (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +27 (11) 513-1446 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 Amendments to Articles of Incorporation or Bylaws. On January 11, 2014, the Board of Directors approved with the consent of a majority of the shareholders an amendment to the Certificate of Incorporation to change the name of the Company to Eco Fuel Energy, Inc. On the same date the Board of Directors approved with the consent of a majority of the shareholders to do a 1 for 5 reverse stock split and to subsequently increase the Registrants Authorized number of shares of Common Stock to 1 billion shares with a par value of $.0001 each. The Amended Certificate of Incorporation was filed with the Secretary of State of Florida. FINRA did not approve the Corporate Action due to the Registrants filings not being current. On March 1, 2014 the name was changed back to C2E Energy, Inc. and the 1 for 5 reverse split was cancelled. The new Amended Certificate of Incorporation was filed with the Secretary of State of Florida. ITEM 7.01 Regulation FD Disclosure The Board of Directors on January 11, 2014 approved with the consent of a majority of the shareholders the change of name to Eco Fuel Energy, Inc. and to perform a 1 for 5 reverse stock split and to subsequently increase the Authorized number of common shares to 1 billion with a par value of $.0001 each, effective February 24, 2014 with no mandatory exchange of certificates. FINRA did not approve the Corporate Action due to the Registrants filings not being current. On March 1, 2014 the name was changed back to C2E Energy, Inc. and the 1 for 5 reverse split was cancelled. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. C2E Energy, Inc. Date: August 14, 2014 By: /s/ Johannes Roux Johannes Roux Principal Executive Officer, President and Director
